Title: From James Madison to Thomas Jefferson, [5 November] 1803
From: Madison, James
To: Jefferson, Thomas



[5 November 1803]
The Louisiana documents did not come from Mr. Gallatin till a day or two ago. I have this morning delivered 38 revised pages, which will go to the press, a few of which have been some time in the ty⟨pes⟩. There will be abt. ⅓ or ½ as many more. No time will be lost. The bulk of the work will apologize to the House for the delay.
  

   
   RC (DLC: Jefferson Papers). Undated; date assigned here on the basis of Jefferson’s docket. Unsigned; docketed by Jefferson as received 5 Nov. 1803.



   
   JM presumably referred to the documents that were received in Daniel Clark’s 26 July, 17 and 18 Aug., and 8 Sept. 1803 dispatches and sent to Gallatin for observation and analysis (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:226–27, 317, 322–23, 388–89; Gallatin to Jefferson, 8 Nov. 1803 [Adams, Writings of Gallatin, 1:169–70]). The papers were the basis for “An Account of Louisiana,” drafted in the State Department and submitted to Congress by Jefferson on 14 and 29 Nov. 1803. The report was printed in pamphlet form in several U.S. cities in November 1803 (DNA: RG 59, TP, Orleans, vol. 2; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 2d sess., 1498–1578; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5196–99).


